Title: From Thomas Jefferson to John Dobson, 5 May 1792
From: Jefferson, Thomas
To: Dobson, John


          
            Sir
            Philadelphia May. 5. 1792.
          
          Your letters of Feb. 5. and Apr. 24. were duly received. Having on the receipt of the former written to Mr. Eppes, to whom your letter referred me for the payments made on my bill of exchange, I received  from him an answer of Feb. 24. wherein he says ‘since furnishing you with Mr. Dobson’s statement of your account, I have paid him out of money recd. on account of Mr. Wayles’s estate £150. He has also recd. from J. Bannister’s administrator £100. more. I also have promised to pay him the balance when as much money comes into my hands. All this he not only appeared satisfied with, but pleased.’ Having since furnished Mr. Eppes with a proven acct. against Bannister’s estate, which was desired by his administrator to authorize the payment of his balance, I can do no better than leave this article of the bill of exchange under Mr. Eppes’s arrangements with you, which he says you were satisfied with.
          With respect to the bond the payment of £195. last December and that promised by Mr. Wilson of £26-16-9 will leave a balance of between £460. and £470 currency due, on a loose estimate. On the credit of some tobacco now on it’s way from Richmond here as Mr. Hylton supposes, or which, if not on the way, he will send off as soon as he arrives at Richmond, and which he supposed might be counted on as in this port by the last day of this month, I have engaged 1400. dollars which shall be in Richmond by the 7th. day of June. If the tobacco arrives sooner, you shall have the money sooner: if not arrived by that day I will see whether the person who is to receive it will advance the money before it is actually in port; but I cannot say he will, because I have no right to ask it, and therefore I do not chuse to say it shall be done. This will leave a balance due on the bond of between 40. and 50.£, which, having already strained my means to the utmost, I cannot accomplish, and therefore can only say so, and meet any consequences you think proper. I had before informed you that Mr. Pope would not have the money to satisfy the order on him till the fall. Should it be in my power to pay the balance before that, I will do it, as it is impossible for me to wish it to exist a moment beyond my possessing the means of discharging it. I am Sir your humble servt,
          
            Th: Jefferson
          
        